Title: To John Adams from Corporation of the City of New London, 1 July 1800
From: Corporation of the City of New London
To: Adams, John



1 July 1800

The Corporation of the City of New London seize with Avidity your short stay among them, to pay their respects to the first Magistrate of a free & enlightened People; & to join in the general Voice of their Country, in bearing Testimony to the early trying & decided part, which the purest patriotism only could have prompted You to take, in our important & glorious Revolution; we might regret that the Occasion of a personal Interview has been so late afforded, did it not bring with it the Test of Experience to your Wisdom Zeal & Fidelity, in the various Stations to which Providence has called you; that you may enjoy its Smiles, in your present Journey, &, to a distant period, in the continued Esteem Respect & Gratitude of your fellow Citizens, is our devout prayer
